Proceeding pursuant to CPLR article 78 to review a determination of the respondent John Mahony, dated November 21, 1990, which was affirmed by the respondent Don Selsky on January 29, 1991, which, after a hearing, found the petitioner to be in violation of prison disciplinary rules 113.10 and 113.12, and imposed a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Upon our review of the record, we find that there was substantial evidence to support the determination that the petitioner had violated prison disciplinary rules 113.10 and 113.12 (see, People ex rel. Vega v Smith, 66 NY2d 130; People ex rel. Baptiste v Smith, 115 AD2d 225). We have considered the petitioner’s remaining contentions and find them to be without merit. Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.